Citation Nr: 1444154	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the Veteran's net worth is excessive for special monthly pension purposes for the period from October 8, 2012, to November 2, 2013.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which found that the Veteran was eligible for special monthly pension benefits based upon the need for regular aid and attendance effective from October 8, 2012, but he was not entitled to payment of such benefits as his net worth was sufficient to meet his expenses at that time.  

A subsequent February 2014 Decision Review Officer (DRO) found that the Veteran's net worth was not a bar to the payment of special monthly pension benefits, and that he was entitled to such payment effective November 2, 2013.  The Board has construed the appellate claim to reflect these developments.

The RO in Seattle, Washington, currently has jurisdiction over the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

For the period from October 8, 2012, to November 2, 2013, the record does not reflect the Veteran had excessive net worth so as to preclude the payment of special monthly pension benefits.


CONCLUSION OF LAW

The criteria for payment of special monthly pension benefits for the period from October 8, 2012, to November 2, 2013, are met.  38 U.S.C.A. §§ 1513, 1521, 1522, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.271, 3.272, 3.274, 3.275, 3.277, 3.351 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) . 

In this case, as noted in the Introduction, the record reflects the Veteran was found to meet basic eligibility criteria for special monthly pension effective October 8, 2012, but that his net worth was in excess of that legally allowed for payment of nonservice-connected pension benefits. 

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits under 38 C.F.R. 3.274.  However, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.

The provisions of 38 C.F.R. § 3.271  provide that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a veteran is considered in a determination of whether or not pension benefits are warranted.  In determining whether some part of the claimant's estate should be consumed for his or her maintenance, consideration will be given to the amount of the claimant's income, together with the following factors: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the requirements of 38 C.F.R. § 3.250(b)(2); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and his or her dependents. 

In addition, 38 C.F.R. § 3.274  provides that a veteran's net worth is related to his or her pension entitlement.  Specifically, pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth.  The following rules are for application in determining the corpus of estate or net worth of a veteran.  The terms corpus of estate and net worth mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life. In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following:  Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250(b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and the claimant's dependents. 

The provisions of 38 C.F.R. § 3.277 provide certain eligibility reporting requirements.  There must be evidence of entitlement.  As a condition of granting or continuing pension, the VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  There is an obligation to report changes in factors affecting entitlement.  Any individual who has applied for or receives pension must promptly notify the Secretary in writing of any change affecting entitlement in any of the following: (1) Income; (2) Net worth or corpus of estate; (3) Marital status; (4) Nursing home patient status; (5) School enrollment status of a child 18 years of age or older; or (6) Any other factor that affects entitlement to benefits under the provisions of this Part. 

With regard to 38 C.F.R. § 3.277, as noted, as a condition of granting or continuing pension, the VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person. VA requires that this information be listed in an application for VA pension benefits. 

In this case, a January 2013 Corpus of Estate stated the Veteran had back account assets of $89,065.  No other assets were identified.  Further, it was stated he had monthly income of $1,325.78, with monthly expenses of $3,879.90.  As such, he had a monthly deficit of $2,554.12, with an annual/yearly deficit of $30,649.44.

A subsequent February 2014 Corpus of Estate showed depletion of the Veteran's back account assets to $71, 008.  His monthly income was listed as $1,325.78, with monthly expense of $3,620.42.  It was determined this amount of net worth was not a bar to the payment of special monthly pension benefits.

In this case, the Board finds no significant change in the Veteran's January 2013 Corpus of Estate from that which was shown in February 2014, other than it confirmed the rapid depletion of the Veteran's bank account assets which is something that was already evident in the January 2013 Corpus of Estate.  Moreover, the record confirms the Veteran's monthly expenses has consistently exceeded his monthly income by almost a 3-to-1 ratio.  Further, it was also evident during the relevant period that there was unlikely to be any buildup of the estate of the Veteran, and that his expenses especially medical were likely to increase during the remainder of his lifetime.  Therefore, the Board finds that the net worth for the period from October 8, 2012, to November 2, 2013, was not excessive, given the life expectancy, financial situation, and rapid rate of depletion and health status of the Veteran.  Accordingly, net worth is not a bar to payment of special monthly compensation benefits based on the need for aid and attendance during this period.  Reasonable doubt was resolved in the Veteran's favor in making this determination.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

The benefit sought on appeal is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


